Name: Commission Regulation (EC) No 1267/2004 of 8 July 2004 fixing the adjustment coefficients to be applied to the specific reference quantities of traditional operators and to the specific allocations of non-traditional operators for the purposes of the additional quantity in respect of banana imports to the new Member States in the period 1 May to 31 December 2004
 Type: Regulation
 Subject Matter: European construction;  trade policy;  plant product;  trade;  international trade
 Date Published: nan

 9.7.2004 EN Official Journal of the European Union L 239/33 COMMISSION REGULATION (EC) No 1267/2004 of 8 July 2004 fixing the adjustment coefficients to be applied to the specific reference quantities of traditional operators and to the specific allocations of non-traditional operators for the purposes of the additional quantity in respect of banana imports to the new Member States in the period 1 May to 31 December 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 838/2004 of 28 April 2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Articles 6(2) and 7(1) thereof, Whereas: (1) Regulation (EC) No 838/2004 fixes at 300 000 tonnes the additional quantity available for imports of bananas into the new Member States in the period from 1 May to 31 December 2004, at a rate of 249 000 tonnes for traditional operators and 51 000 tonnes for non-traditional operators. (2) Pending the outcome of the controls and verifications of the documents and supporting documents submitted by the operators under Article 6 of Regulation (EC) No 414/2004 (2) or national provisions adopted to this end by the new Member States before accession, Articles 5, 6 and 7 of Regulation (EC) No 838/2004 provide for the fixing for each operator, as appropriate, of a provisional reference quantity or allocation, so allowing import licences to be issued at the beginning for May for an initial tranche of the additional quantity. To this end, Regulation (EC) No 839/2004 (3) fixes the adjustment coefficients necessary for determining the operators' individual provisional quantities. (3) At the end of these control operations, in accordance with Articles 6 and 7 of Regulation (EC) No 838/2004, as amended, the adjustment coefficients needed for the competent national authorities to determine the specific reference quantities of traditional operators and the specific allocations for non-traditional operators in the period 1 May to 31 December 2004 should be fixed. (4) In the light of the national authorities notifications, the sum total of the specific reference quantities of traditional operators amounts to 574 641,499 tonnes; the total of the applications for a specific allocation made by non-traditional operators amounts to 203 401,506 tonnes. (5) The adjustment coefficients mentioned above must therefore be fixed in the light of the additional quantities and the Member States' notifications. So that the operators can submit licence applications for a second tranche within time in July 2004, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the available additional quantity for imports of bananas into the new Member States in the period from 1 May to 31 December 2004 as fixed in Article 3 of Regulation (EC) No 838/2004, (a) the adjustment coefficient to be applied to the specific reference quantity of each traditional operator as referred to in Article 6(2) of the abovementioned Regulation shall be 0.64964. (b) the adjustment coefficient to be applied to the application for a specific allocation made by each non-traditional operator as referred to in Article 7(1) shall be 0.25073. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 127, 29.4.2004, p. 52. Regulation as amended by Regulation (EC) No 1260/2004 (See page 16 of this Official Journal). (2) OJ L 68, 6.3.2004, p. 6. Regulation as amended by Regulation (EC) No 689/2004 (OJ L 106, 15.4.2004, p. 17). (3) OJ L 127, 29.4.2004, p. 57.